DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CN 107284471 A.
Referring to Claim 1: CN 107284471 discloses a system for exclusive track resource sharing, comprising: 
an onboard control unit (IVOC) provided in each of a plurality of trains and configured to communicate with another onboard control unit in another one of the plurality of trains (see attached EPO machine translation, Para. [0064]) (Fig. 3); and 
a resource manager (ITS) configured to record ownership status information of track resources of the plurality of trains, to provide the ownership status information of the track resources to the onboard control unit (Para. [0025]), and to generate and deliver a resource authority to the onboard control unit (Para. [0026]), 
wherein the resource authority is configured to be owned by a single onboard control unit (Para. [0157]), and 
the onboard control unit possessing the resource authority is configured to seize or release the track resources corresponding to the resource authority and to control the track resources corresponding to the resource authority (Para. [0162]).

Referring to Claim 2: CN 107284471 discloses a system, wherein the onboard control unit comprises a first onboard control unit (IVOC) provided in a first train and a second onboard control unit (IVOC) provided in a second train (Fig. 3), the first onboard control unit is configured to transfer a first resource authority that is owned by the first onboard control unit to the second onboard control unit, and the second onboard control unit having received the first resource authority is configured to seize or release the track resources corresponding to the first resource authority (Para. [0133] and [0159]).

Referring to Claim 3: CN 107284471 discloses a system, wherein the track resources comprise at least one of a track, a point machine (PM), and a platform screen door (PSD) (Para. [0006]).

Referring to Claim 4: CN 107284471 discloses a system, wherein the resource manager (ITS) is configured to monitor whether the track resources are defective, and to be responsive to a defect in the track resources for converting defective track resources into an unallocatable state (Para. [0089]) (Fig. 6).

Referring to Claim 5: CN 107284471 discloses a system, wherein the onboard control unit (IVOC) is configured to request the resource manager (ITS) for ownership status information of track resources of a scheduled travel zone having a predetermined length in front of a subject train (Para. [0026] and [0027]), to calculate track resources (“mobile authorization calculation”) to be secured by the subject train based on the ownership status information of track resources (provided to IVOC and ITS by OC) (Para. [0086]) of the scheduled travel zone received from the resource manager, and to request the resource manager for a resource authority corresponding to the track resources to be secured by the subject train (Para. [0087]) (Fig. 6).

Referring to Claim 6: CN 107284471 discloses a system, wherein the resource manager (ITS) is configured to be responsive to another onboard control unit (IVOC) in another train seizing at least some of the track resources of the scheduled travel zone, for which the onboard control unit has made a request, for providing the onboard control unit with a resource authority corresponding to the track resources except for a track resource area within the track resources of the scheduled travel zone, for which the onboard control unit has made the request, or for rejecting the request (“exclusive locks”) for the track resources of the scheduled travel zone (Para. [0156-157] and [0161]) (Fig. 5).
Referring to Claim 7: CN 107284471 discloses a system, wherein the onboard control unit (IVOC) is configured to request the resource manager (ITS) to release the track resources used by the subject train by using a resource authority owned by the onboard control unit, and at the same time, to request a resource authority corresponding to the track resources required for the subject train to run (Para. [0163]).

Referring to Claim 8: CN 107284471 discloses a system, wherein the resource authority is generated through a one-way function (“passive response device”) (Para. [0163]).

Referring to Claim 9: CN 107284471 discloses a system, further comprising an object controller (OC) configured to control a first point machine or a first platform screen door (Para. [0006]) corresponding to the resource authority owned by the onboard control unit (IVOC),
wherein the onboard control unit is configured to transmitting control commands to a platform, wherein the onboard control unit is configured to transmit a control command to the resource manager (ITS) for switching the first PM to a nominal position or a reverse position (Para. [0153]), or for switching the first PSD to an open state or a closed state (Para. [0057], [0085], [0145], [0163]),
the resource manager (ITS) is configured to transmit a control command to the OC (OC) for switching the first PM to the nominal position or the reverse position, or for switching the first PSD to the open state or the closed state based on the control command received from the onboard control unit (Para. [0025] and [0045]), and 
the OC is configured to switch the first PM to the nominal position or the reverse position or switch the first PSD to the open state or the closed state based on the control command received from the resource manager (Para. [0083], and [0084]) (Fig. 6).

Referring to Claim 10: CN 107284471 discloses a system, further comprising an object controller (OC) configured to control a first point machine or a first platform screen door (Para. [0006]) corresponding to the resource authority owned by the onboard control unit (IVOC), 
wherein the onboard control unit is configured to transmit a control command to the OC for switching the first PM to a nominal position or a reverse position (Para. [0153]), or for switching the first PSD to an open state or a closed state (Para. [0057], [0085], [0145], [0163]), and 
the OC is configured to switch the first PM to the nominal position or the reverse position or switch the first PSD to the open state or the closed state based on the control command received from the onboard control unit (Para. [0025], [0083], and [0084]) (Fig. 6).

Referring to Claim 11: CN 107284471 discloses a system, wherein the resource manager (ITS) is configured to update a resource authority corresponding to the first PM or the first PSD, and to transmit to the OC (OC) an updated resource authority corresponding to the first PM or the first PSD (Para. [0025], [0083], and [0084]) (Fig. 6).

Referring to Claim 12: CN 107284471 discloses a system, further comprising an automatic train supervision (ATS) unit configured to possess a special resource authority to seize or release all track resources, wherein the ATS unit is configured to control all track resources by using the special resource authority (Para. [0107]) (Fig. 1).

Allowable Subject Matter
Claim 13-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 13, the prior art fails to teach that “the fourth onboard control unit is configured to transfer a resource authority owned by the fourth onboard control unit to the third onboard control unit when the third train and the fourth train are coupled to each other, and the third onboard control unit is configured to recognize the length of the third train as including a rear portion of the fourth train.”
Regarding claim 14 and depending claim 15, the prior art fails to teach that “the fourth onboard control unit is configured to transfer a resource authority owned by the fourth onboard control unit to the third onboard control unit when the third train and the fourth train are coupled to each other,” as recited in claim 14.
Regarding claim 16, the prior art fails to teach “a resource integrity verifier configured to monitor each track resource for abnormalities; 
a resource authority generator configured to generate a resource authority corresponding to each track resource; and 
a processor configured to determine a request validity for at least one request for securing, releasing, controlling and updating each resource authority received from the onboard control unit.”
Regarding claim 17, the prior art fails to teach that “the onboard control unit and the ATS unit are configured to set or release a temporary speed limit zone on a track owned by the onboard control unit, and the ATS unit is configured to set or release a protection zone on the track owned by the onboard control unit.”
Regarding claim 18, the prior art fails to teach that “the onboard control unit comprises a fifth onboard control unit provided in a fifth train, and the ATS unit is configured to release or control track resources owned by the fifth onboard control unit by using the special resource authority when a failure occurs in the fifth train.”
Regarding claim 19, the prior art fails to teach “a fifth onboard control unit provided in a fifth train, and the ATS unit is configured to request the fifth onboard control unit to transfer a resource authority owned by the fifth onboard control unit to the ATS unit when a failure occurs in the fifth train.”
Regarding claim 20, the prior art fails to teach “a twin point machine (PM) including a first PM provided in a first track and a second PM provided in a second track adjacent to the first track, the first PM and the second PM each being configured to have a resource authority corresponding to each of the first PM and the second PM, wherein the onboard control unit is configured to control the first PM upon a grant of the resource authority corresponding to the first PM, and to control the second PM upon a grant of the resource authority corresponding to the second PM.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. El Fassi (US 2013/0325211 A1) teaches a method for communicating information between an on-board control unit and a public transport network, wherein track authorization/door commands are transmitted between first and second on board units (Para. [0013] and [0015]) (Figs. 1-4).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY L KUHFUSS whose telephone number is (571)270-7858. The examiner can normally be reached Monday - Friday 10:00am to 6:00 pm CDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel (Joe) Morano can be reached on (571)272-6682. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZACHARY L KUHFUSS/Primary Examiner, Art Unit 3617